Citation Nr: 0826025	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1957 to March 
1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2008, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Additional evidence from the veteran was received during the 
June 2008 hearing.  The new evidence was accompanied by a 
waiver of the veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.

The issue of service connection for a lung disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence of record shows that 
bilateral hearing loss was not incurred in service.

2.	The competent medical evidence of record shows that 
tinnitus was not incurred in service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided this notice in May 
2008.  Although the August 2004 notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA audiological examinations in June 
and July 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he was exposed to loud noise, 
including gun fire, in service which caused hearing loss and 
tinnitus.  The veteran testified that he was a gunner's mate 
while in service aboard the USS DeHaven.  

The medical evidence of record shows that the veteran has a 
current diagnosis of bilateral hearing loss.  The private 
medical records show moderate to severe high frequency 
hearing loss and the June 2006 VA Compensation and Pension 
Examination shows mild to moderate bilateral sensorineural 
hearing loss.  The July 2006 VA examination also shows 
constant bilateral tinnitus.  

The Board notes that the service medical records do not show 
complaints of or diagnoses of hearing loss or tinnitus.  In 
July 1957, the veteran did not report ear problems.  In July 
1957, the veteran's ears were clinically evaluated as normal 
upon enlistment.  A whispered voice hearing test showed 15/15 
in his right and left ears.  In March 1961 the veteran's ears 
were clinically evaluated as normal.  An audiometric 
screening examination conducted was normal.  

The Board also notes that there is no evidence that the 
veteran's bilateral hearing loss manifested within one year 
of service.  The earliest documentation of bilateral hearing 
loss was in 1983, several years after service.  Therefore, 
service connection cannot be granted on a presumptive basis.  

The July 2006 VA examiner reviewed the claims file and 
service medical records.  The examiner noted the 1957 and 
1961 hearing examinations.  Additionally, the examiner 
reviewed the civilian personnel records showing that the 
veteran had bilateral hearing loss in 1983.  The examiner 
opined that the bilateral hearing loss was less likely as not 
a result of events during service because the service medical 
records did not show hearing loss.  Therefore, the examiner 
concluded that the veteran's hearing loss was acquired after 
service.  The examiner also found that tinnitus was less 
likely as not a result of an event in service.  The examiner 
reasoned that the veteran did not show hearing loss at 
separation from service that could be related to tinnitus.  
The examiner noted that the service medical records were 
silent as to complaints of or treatment for tinnitus.  The 
examiner found that the tinnitus was most likely related to 
the present hearing loss, which was most likely acquired 
after service.  

Private medical evidence dated in June 2008 included an 
audiological examination with a handwritten opinion that the 
veteran's bilateral hearing loss was most likely due to 
service.  The opinion indicated that the veteran's job as a 
gunner's mate in service was the likely cause of bilateral 
tinnitus.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, the Board finds the VA medical examiner's 
opinion more probative than the private physician's.  The 
basis of the private physician's statement is unclear.  The 
examiner did not provide reasoning for his conclusion that 
the bilateral hearing loss and tinnitus were related to 
service.  There is no indication that the physician reviewed 
prior medical records, including the service medical records 
and audiological examinations.  The private physician did not 
explain how the veteran's hearing and tinnitus were related 
to service when the records show that his hearing loss was 
not in the service medical records and he did not have 
complaints of tinnitus in service.  In contrast, the VA 
examiner conducted a full review of the claims file, 
including the prior medical treatment records and the service 
medical records.  The VA examiner also gave reasons for his 
conclusion, specifically, that the service medical records 
did not show hearing loss or tinnitus when the veteran 
separated from service.  Therefore, the Board gives the VA 
examiner's opinion more probative weight.

Finding the VA opinion probative, the Board finds that the 
competent medical evidence of record does not establish 
service connection for hearing loss or tinnitus.  The medical 
evidence of record does not link bilateral hearing loss or 
tinnitus to an injury or noise exposure in service.  The 
evidence of record is devoid of any objective medical 
evidence of bilateral hearing loss and tinnitus until many 
years after service.  No doctor has ever opined that the 
disabilities are related to noise exposure in service.  In 
fact, there is a probative and competent medical opinion to 
the contrary.  Without competent medical evidence linking the 
veteran's disabilities to service, service connection for 
bilateral hearing loss and tinnitus is not warranted.

The Board has considered the veteran's testimony that noise 
exposure in service caused his ear disabilities, however, the 
record reflects that he lacks the medical expertise necessary 
to render a medical diagnosis or competent opinion regarding 
the etiology of his bilateral hearing loss and tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board finds that this evidence is also unsupported by 
contemporaneous records, and is in conflict with post service 
treatment records which do not reflect a diagnosis of a 
disability until many years after service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus must be denied.  See 38 U.S.C.A §5107; 38 
C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The VA medical records show that the veteran had pulmonary 
nodules since May 2004.  A June 2008 radiology report of the 
veteran's chest showed biapical parenchymal scarring and 
patchy airspace opacity within the medial right lower lobe 
likely representing subsegmental atelectasis.  

The service medical records show that the veteran was aboard 
the USS DeHaven from June 1958 to November 1960.  The veteran 
contends that he was exposed to asbestos while aboard the USS 
DeHaven.  The service records show that in June 1960 the 
veteran had complaints of mild chest pain with deep 
respiration.  A chest consultation showed normal chest and 
lungs.  The service records show that the veteran was exposed 
to ionizing radiation in service.  The veteran was issued a 
badge during his service in Eniwetok in May 1958 to August 
1958 to measure radiation exposure.  The veteran was also 
involved in nuclear testing during Operation Hardtack in July 
1958.  He was stationed in Eniwetok and the Bikini Atolls in 
the Marshall Islands.  

The Board finds that a VA examination is warranted in this 
case because there is evidence of a lung disability and the 
veteran was exposed to radiation and nuclear testing in 
service.  Therefore, a VA examination is warranted to 
determine whether there is evidence establishing that a lung 
disability or symptoms may be associated with the veteran's 
service, including radiation and asbestos exposure.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the nature 
and etiology of a lung disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service, including radiation 
and asbestos exposure.  

2. The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


